TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 16, 2015



                                       NO. 03-14-00413-CR


                             Priscilla Aguilar Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee




        APPEAL FROM 452ND DISTRICT COURT OF MCCULLOCH COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.